Mr. Justice McBride
delivered the opinion of the court.
Many reasons are urged by plaintiff for setting aside this award, which in the main seems to have been conducted in the informal manner common in such proceedings.
Without discussing all the objections urged against the validity of the award, we are of the opinion that the conveyance by Rice to Ina Finley operated as a revocation of the submission, and that the arbitrators were without power to act under the written agreement. Ina Finley was not bound by the written agreement to submit to arbitration, and Rice had voluntarily put it out of his power to perform his agreement to make a conveyance. Only the parties who sign the agreement of submission are bound by it. Practically this is an attempted arbitration between plaintiff on the one hand, and Rice and Finley, and Ina Finley, who is a stranger to the agreement, on the other. The agreement of submission was revoked by operation of law when Rice con*306veyed the premises. Billings, Awards, p. 20; Smith v. Reeves, 5 Dowl. Pr. C. 513.
The decree of the circuit court is affirmed.
Affirmed.